Citation Nr: 0844241	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-17 807	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES


1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of a right ankle sprain.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of a left ankle sprain.  

REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1981 to April 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the RO which, 
in part, denied increased ratings for residuals of right and 
left ankle sprains.  


FINDING OF FACT

On December 12, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  In this case, 
the veteran through his authorized representative, has 
withdrawn this appeal of the claims for increased ratings for 
residuals of right and left ankle sprains.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


